Question Time (Council)
The next item is Question Time (B6-0462/2008). The following questions have been submitted to the Council.
Subject: Importance given to road transport policy
Parliament has expressed its position at first reading on the 'road transport package', consisting of proposals for the modification of three regulations on, respectively: access to the occupation of road transport operator; access to the market in the carriage of goods by road; and access to the market in the carriage of passengers by coach and bus (recast -. These regulations concern and affect the activity of more than 800 000 transport operators in Europe, as well as some 4.5 m jobs. It is vital that there should be a clear legislative framework making it possible to promote business and development strategies
Given that the new version of the regulation on access to the occupation of road transport operator will come into force on 1 June 2009, and that by 1 January 2012 the Member States should have interconnected their national electronic registers as defined by that regulation, can the Council state what degree of priority is being given to the 'road transport package' for the next five months, and what timetable is proposed to enable the new modified regulations to be adopted by 1 June 2009?
Mr President, first I want to express my sympathy following the shooting of 10 people at a Finnish school in Kauhajoki. My sincere condolences go to the families of the victims and to Finnish MEPs either here in this Chamber or detained by their work.
To answer Mrs Ţicău's question, I just wanted to say that in its session on 13 June 2008 the Council reached a political agreement on the three proposals in the road transport package. The purpose of these new texts is to harmonise national regulations, which can differ and are therefore a source of legal uncertainty for road transport operators.
The principal amendments that have been made are basically as follows: there is a more precise definition of the concept of 'cabotage', a standardised presentation of the Community licence, certified copies and driver certificates, strengthening of the provisions forcing a Member State to take measures when a transport operator commits an infringement in another Member State and, finally, better interconnection of national registers of infringements so that there can be better monitoring of road transport operators across Europe.
The European Parliament adopted the reports on this package at First Reading during the session on 20 May. Work should now be focused on securing a compromise between the Council and Parliament. Taking account of translation times, the work on preparing the texts of the respective Common Positions could not start until the end of August but the Council is hoping to be able to adopt the Common Positions on the three proposals in the next few weeks and present them to the European Parliament as soon as possible.
(FR) I just wanted to say that we have still not received the Common Position from the Council and I wanted to highlight the fact that the date of entry into force of the Regulation, as far as access to the occupation of road transport operator is concerned, is 1 June 2009. There are 4.5 million employees and also nearly 800 000 businesses involved here. This is therefore a very important matter and we are hoping that the Council's political agreement will give us the time necessary for its Second Reading.
Mrs Ţicău, I am well aware of the urgency you mention. I can assure you the Council will do its utmost to ensure that the Common Position is defined and sent to Parliament as soon as possible, in view of the urgency you mentioned, which is quite legitimate.
Subject: European immigration pact
Can the Council explain the likely consequences of the recently adopted European immigration pact for the future of the Union's immigration policy?
Mr Ortega, the European Pact on Immigration and Asylum aims to express at the highest political level the common principles that should guide migration policy at national and Community level, and the strategic orientations to be pursued to give them substance.
The proposed text was positively received by the Council and the Commission. The final version should be approved by the European Council in October. As you know, the aim of the Pact is to lay the foundations of a strengthened common policy, based on two principles at the heart of the European project: on the one hand, responsibility, and on the other, solidarity.
It is based on three dimensions of the overall approach to immigration. The first is better organisation of legal immigration; in particular, this involves taking more account of the needs and reception capacities of the Member States, but also encouraging integration. The next is a more effective fight against illegal immigration, particularly by ensuring that illegal migrants return under conditions of dignity; we also want to protect the EU better by improving the effectiveness of controls at external borders, particularly within the framework of the Schengen enlargement. Lastly, there is the promotion of a close partnership between the countries of origin, transit and destination of immigrants, for the benefit of our partners' development; this is the concept of co-development.
Finally, as the Vice-President of the Commission said again today, we hope the Pact will enable us to mark out a common asylum policy and a Europe of asylum. We know that national traditions differ, but we still want to make progress in this area.
As you know, the French Presidency has consulted the European Parliament informally throughout the preparation of this Pact. There have been many discussions within the Parliament framework. Parliament's political support for this initiative is essential. We have no doubt that the Pact will deliver to European citizens the concrete results they have the right to expect and will show that Europe is taking concrete action to deal with the problems they may be experiencing.
(ES) I am satisfied with the way in which the Presidency of the Council has answered my question, and I think that the Immigration Pact is an important step.
In what we could call the second part of my question, I am talking, above all, about the influence that this pact could have on the development of the European Union's policy on immigration. In other words, can we expect to make progress? As the President-in-Office of the Council is aware, at the moment we have, on the one hand, a feeling of alarm in the European Union and, on the other hand, the need for immigration and the need to have adequate regulation, which means that often the information is highly deficient.
Can we expect that this will be followed by legislation and specific provisions that will resolve this problem?
President-in-Office of the Council. - (FR) Yes, I do believe, as Mr Ortega has quite rightly pointed out, that there is a need for immigration in Europe, and we are not denying that. That is why, as I pointed out, we need to lay down conditions for reception and integration as well as conditions for adapting migratory flows to Europe's economic and social situations. We need to look at immigration needs within this framework.
We often have a tendency to reduce these needs to skilled immigration. However, this is not appropriate, because in Europe we also need unskilled immigration, and the discussions in the Council are on exactly that - how to better manage these immigration needs and how to find the best solutions in terms of employment, qualification and reception in schools and universities.
That is where we are at, and we will have a better picture after the European Council on 15 October, when the orientations will be defined. It is on these bases that the legislative measures Mr Ortega referred to, which are indeed necessary, will be translated.
Subject: Anti-corruption tools
What anti-corruption tools does the Council have in place to ensure that EU aid is being delivered directly and effectively to those most in need in developing countries?
Mr Ryan, the question you raise is important because it concerns the effectiveness of development aid. It is important to maintain a significant volume of development aid, and I will come back to that, but you are quite right to point out in your question that this aid must be effective. For aid to be effective, and to be able to combat fraud and the improper allocation of development aid funds, we particularly need better coordination and complementarity between donors. That is why we are working on joint multiannual programming based on strategies to combat poverty, which give us a better picture of how funds are targeted and according to what objectives, and which also enable us to control this allocation better.
This is why we have set up common implementation mechanisms, including joint analyses. In particular, there are some large-scale joint missions, financed by both donors and beneficiaries, so that co-financing mechanisms are in place.
These issues were on the agenda of the Third High Level Forum on Aid Effectiveness held in Accra last week. We debated this here at the last session at the beginning of this month. At the Forum in Accra in early September, a plan of action was adopted. It largely meets our expectations as regards the European Union.
The principal commitments made by the donors are as follows: better planning, three to five years in advance, of the aid countries hope to provide; the use of administrations and organisations in partner countries; switching from political conditions imposed by third countries to conditions based on targets set by the developing countries themselves.
As regards monitoring the supply of aid, the Council, like the European Parliament, gets the chance to evaluate how the EU's external aid has been used each year. This evaluation is performed through the Annual Report on the European Community's Development Policy and the Implementation of External Assistance, which the Commission generally presents towards the end of June - which must have been done in June, if I am to believe the information I have here. I would add that the development cooperation instrument provides tools to protect the Community's financial interests, particularly as regards fraud and irregularities, as Mr Ryan hopes.
There are therefore evaluation mechanisms, control mechanisms, mechanisms that aim to ensure better coordination between donors and beneficiaries; but at the end of the day, the real objective is to ensure that these policies are appropriated by the beneficiary countries, to continue to stress good governance and ensure there is a greater sense of responsibility, particularly on the part of the beneficiaries of this aid as regards the allocation of our support.
That is what I wanted to say.
Mr President, by sheer coincidence, Transparency International, the anti-corruption watchdog, released its annual corruption perception index today. It estimates that levels of corruption are adding about USD 50 billion to the cost of achieving the Millennium Development Goals, which is an absolutely staggering amount of money. It is approximately half of the annual global aid outlay.
Even if that figure is exaggerated - even if it is half what they say - it is still a staggering amount of money. President-in-Office of the Council, do you not think that more needs to be done to try to tackle this? Whatever we need, one thing we do not need is for the general public in Europe to feel that the money they give to aid programmes is in some way being mislaid or abused. I think it is very important that a figure as staggering as this needs to be addressed in a more coherent way.
I would like to reiterate what I said earlier. Mr Ryan is right. It is true that one of the problems for public opinion in Europe is, on the one hand, that the volume of development aid remains high. In this respect, as you know, the European Union is the biggest donor of development aid. On the other hand, it is essential that the mechanisms of good governance and effective control are in place. There must also be better information for the public about aid and the appropriation of aid by beneficiary countries and, to be honest, monitoring of governance - a certain conditionality, if you like - must be at the heart of development policy.
You are all right, corruption is a scourge. I do not know whether Transparency International's figures are accurate, as you yourself acknowledged, but in any case the point you made was correct. Consequently, there cannot be an increase in development aid except through a reinforcement of control mechanisms, anti-fraud mechanisms, anti-corruption mechanisms, and each time this should be one of the objectives of the agreements.
This is also what the Council concluded on 27 May in terms of its development policy objectives. There must be better control mechanisms and conditionality to protect financial interests, but more importantly, as you pointed out, Mr Ryan, to combat corruption.
Subject: Rising food prices
Among the Council priorities for the French Presidency is sustainable development in the agriculture and fisheries sectors. In the current economic climate, when Europe and the wider world are affected by rising food prices, what can and will the Council do to ensure that the urgent short-term needs of food supply are met without compromising the sustainability of future development in agriculture and fisheries?
Mr President, Mr Ó Neachtain, the Council is fully aware of the need to look for adequate and effective solutions to the problem of rising food prices. This is a complex issue, which the Commission thankfully analysed in detail in its Communication of 23 May 2008. It was on this basis that the European Council of 19 and 20 June adopted its decisions.
In the agriculture sector, the EU has already acted: we have sold intervention stocks, reduced export refunds, abolished the need for set-aside in 2008, increased milk quotas and suspended import duty on cereals. This has enabled us to improve supply and has helped stabilise the agricultural markets. However, this is not enough.
We need to continue the reform of the common agricultural policy; we must make it more market-oriented while encouraging sustainable agriculture throughout the EU and assuring adequate supply. Agriculture ministers are discussing this - in fact they may even still be discussing it today - at the informal meeting in Annecy and will report back to the 'Agriculture' Council on 17 and 18 November. In this context, the French Presidency is determined to strengthen the crisis management instruments in an increasingly uncertain international context and to maintain all market regulation instruments to prevent the volatility that you quite rightly mention.
The question of food prices is not just linked to agriculture; other mechanisms are at work. I am thinking for example of the fisheries policy, which has to cope with the consequences of the increase in diesel prices. On 15 July the Council adopted a series of emergency measures to encourage the restructuring of the fleets that have been hit hardest by the crisis. There is also regulation of the retail sector: the Commission is due to submit a report to the European Council next December. There are also policies concerning biofuels, which must take economic and environmental constraints into account and ensure that there is a cap on the prices of these new fuels.
As you can see, these diverse issues, not to mention those that we have already raised - in other words, development policies and procurement policies with regard to food imports - cover a wide range of policies and are high on the Council's agenda. The European Council will examine this in October and December, and of course I will be delighted to take on the task of informing you of the results.
(GA) Mr President, thank you for your response. I would like to inquire of the President-in-Office of the Council if he believes that it is more important than ever that Europe's agricultural policy, that is Europe's policy on food supply, continues after 2013 due to the current crises in the global policy on food supply so that food suppliers in Europe have some sense of certainty?
What I wanted to say is that, as Mr Ó Neachtain knows, we want to make sure that the Health Check ends with a reflection on the future of the common agricultural policy. This was the aim - the main aim, in fact - of the discussions taking place today and yesterday between agriculture ministers in Annecy. Mr Ó Neachtain knows that he can count on the determination of the French Presidency in this respect.
Subject: White Paper on Sport
Can the Council outline what elements of the EU White Paper on Sport it will seek to implement and promote during the French Presidency of the EU?
This is a subject that interests me a great deal, so I will try to keep it brief. I will try not to confine myself to the legal aspects, although such aspects do exist.
The EU has no specific competence in sport. I would like to point out to Mr Aylward that, for its part, the Lisbon Treaty offers a legal basis for real sports policies. We are aware of this and for that reason, as well as for many others, we are waiting for the Treaty to be implemented. We would like to ensure that Europe is aware of the various dimensions of sport and the influence that it has on people of all ages, especially young people, but above all its social and educational aspects. As current holders of the EU Presidency, we attach a great deal of importance to cooperation between Member States on this subject.
Before there can be new legal bases under the Lisbon Treaty, I think we need to recognise the specificity of sport in our society. At an informal meeting of ministers in charge of European affairs, which I convened in Brest on 12 July, we addressed this issue in the context of the European Union. We raised the question of the conditions of recognition of this specificity within a legal framework which should be clear with regard to Community law and the need to improve the governance of sport at European level.
We have had discussions, particularly with UEFA President Michel Platini, which were based on the White Paper on Sport, the Pierre de Coubertin Action Plan, which was unveiled by the Commission last July. These discussions will continue between sports ministers in Biarritz on 27 and 28 November.
There will also be a European forum on sport. The Presidency will invite ministers to look at a number of subjects that seem to me to be extremely important for the cohesion of our society and for the educational value of sport, particularly health and sport, anti-doping, and also the fact that we need to maintain sport at grass-roots level, ensuring that clubs are given feedback about the players they train and the issues of a dual career, of dual training.
As you can see, we are extremely committed to highlighting the role of sport in the European Union and giving it its rightful place in Europe. We have set ourselves three goals: to recognise the specificity of the role of sport in society; to take account of the place occupied by physical activities and sport in economic development; and finally to guarantee, in an increasingly complex society, good governance of sport, of all sports.
President-in-Office, I welcome the fact that you referred to the different dimensions of sport. Nowadays, we hear about professional sport all the time but I am particularly concerned about volunteerism in sport and the 'Sport for all' concept. I would like an assurance from you that the EU will support voluntary groups and volunteerism, and in particular the 'Sport for all' concept. It is vitally important at a time when all the emphasis in the media and elsewhere is on professional sport.
Mr President, Mr Aylward is absolutely right. We would like to ensure that there is a better balance between amateur and professional sport, we would like there to be supervision, in some cases, of professional sport and we would effectively like to support and encourage the thousands of voluntary associations that are involved in sport across Europe.
It is here that we effectively need to ensure that the European Union provides incentives. It is crucial that we know at this stage which associations are involved in backing sport within the European Union. We need to have a detailed study on voluntary work in the EU, and particularly voluntary work in sport, and if Mr Aylward would like to take part in the study we propose, then he will obviously be most welcome. In any case, this is an important dimension that we would like to take into account.
In this respect, I would like to point out that we are also going to meet in Paris on 5 October with all the European athletes who took part in the Olympic Games. There are, in fact, still a number of amateur athletes who compete in the Olympics.
Subject: Objectives of European Conference on Alzheimer's
I welcome the French Presidency programme highlighting the promotion of better care for sufferers of Alzheimer's disease and their families. Fostering the exchange and sharing of national experience and cooperation on best practice between Member States on health is what the EU is all about. Increased exchanging of information and best practices between Member States on all health matters will hugely benefit our medical professions and more importantly our citizens.
I am aware that a large European conference will be held in October on the subject of Alzheimer's disease. Can you outline the set objectives of this conference and what the French Presidency would like to achieve?
This is an extremely serious issue. The French Presidency of the Council attaches the utmost importance to Alzheimer's disease and to other neurodegenerative diseases. This is an issue that affects every family in Europe at some point. We must tackle the issue head-on, unless we want to be overtaken by the ageing European population.
As announced on 1 July by President Barroso and President Sarkozy, together we must prepare a European plan to tackle Alzheimer's disease based on three pillars: research, patient care and quality of life, and ethics and legal aspects, particularly with regard to those involved in treating this disease.
It is in this context that the French Presidency will hold a ministerial conference in Paris on 30 and 31 October entitled 'Europe against Alzheimer's Disease'. This conference will focus on the disease, but will also tackle other related diseases such as Pick disease, Binswanger's disease and Lewy body disease.
We will cover all of these diseases so that we can look at how to reconcile the care given to patients with social support, how to tailor professions and skills according to patients' needs, how to expand our knowledge - in other words, everything to do with research and medical expertise - and how to ensure better coordination of research programmes in various European countries, as well as how to find out about the latest scientific results concerning this disease and the development of new drugs.
There is no question that the European dimension can and must provide a significant impetus for the various campaigns to tackle these diseases. The results of the ministerial conference will help provide a basis for the conclusions of the European Council next December, although we are fully aware that this is a work in progress.
This will be a long-term project and it is vital that subsequent presidencies, starting with the Czech and Swedish Presidencies, continue the good work. Knowing how sensitive the European Parliament is, I know that we can count on your support, as well as on the commitment of the European Commission, to provide the continuity that is needed.
Let me compliment the French presidency on holding this conference 'Europe Against Alzheimer's' and the proactive role that it has adopted.
I notice, however, that you have not mentioned the issue of dementia specifically and, as you know, Alzheimer's associations are clamouring for increased awareness and education on the condition. Can you tell me, Minister, if the conference will address the issue promoting awareness of the condition in order to decrease the stigma associated with it?
(SK) In the European Union and in my country, Slovakia, Alzheimer's disease and the care of people suffering from this are still being given insufficient attention. Experts estimate that, in the next 40 years, Alzheimer's disease may affect up to four times more people than today, but early and accurate diagnosis may help to slow the development of the disease.
Will the French Presidency not prepare a special information campaign or give new encouragement to the Commission to prepare programmes to cofinance the activity of citizens' associations aimed at helping people with memory disorders and Alzheimer's disease?
Mr Aylward is right: the conference must study all aspects of prevention and education, as Mrs Pleštinská and Mr Aylward both point out. We must fully take into account the different aspects of dementia, as well as aspects linked to Lewy body syndrome, as I think I underlined in my speech.
This is a natural process, since Alzheimer's disease is a neurodegenerative condition; in other words a condition in which neurons deteriorate and die. The disappearance of these neurons, which are used to plan sequences of actions, are debilitating. Although we associate Alzheimer's disease with loss of memory, other parts of the brain are also affected. Clearly this can also be accompanied by types of dementia, which is something we must take preventive action against. From this point of view, I can assure Mr Aylward that the conference will fully address these issues.
In terms of the question from Mrs Pleštinská, I believe that some marginalisation does exist. You mentioned the rise in Alzheimer's in your country. Unfortunately, this is not an isolated case in Europe. Here, too, we need to focus on the issue of earlier diagnosis. We need to share information; we need better coordination between specialists in these issues at European level. However, early diagnosis is particularly important to prevent patients from being marginalised and gradually falling victim to the disease without others noticing.
Subject: Agricultural policy and the French Presidency
The Presidency of the Council states in its work programme that it 'will review the legislative proposals on the assessment of the Common Agricultural Policy, with the aim of adopting new provisions by the end of 2008. To do this, it will work closely with the European Parliament... the Presidency will [also] propose to its partners that they take a broader view of the issues and the objectives that European agriculture and agricultural policy will have to meet in the future'.
Given this, can the Presidency of the Council update Parliament on the informal meeting of agriculture ministers scheduled to take place in Annecy on 21-23 September 2008?
In particular can the Presidency report to Parliament on the progress made with regard to the CAP 'Health Check' and the animal health strategy?
Mr President, I would like to thank Mrs Doyle for allowing me the opportunity to inform Parliament of the recent developments concerning the common agricultural policy. The Council is working intensively and constructively on the Health Check - as I have already said - with a view to achieving a political consensus as soon as the European Parliament has given its opinion, which it is expected to do by November 2008. We are keen to work closely with Parliament based on the report that the Committee on Agriculture and Rural Development is due to submit on 7 October. The Council is, in turn, due to discuss this at the end of the month, on 27 and 28 October.
As I mentioned, the Council is continuing to examine the Commission's legislative proposals on matters relating to the modulation of aid, market management mechanisms, milk quota management and conditionality. These were discussed by ministers of agriculture in Annecy yesterday and today. Ministers have raised issues concerning both the CAP Health Check and the future of the CAP, distinguishing between internal and external aspects. As far as internal aspects are concerned, it is important that a higher proportion of CAP appropriations are allocated to the most vulnerable people, especially in view of the price increases we have seen. External aspects must include the introduction of an emergency EU food programme.
As for the concern expressed by Mrs Doyle on the subject of the animal welfare strategy, following the unveiling in September 2007 of the Commission Communication on the Community Animal Health Policy and its strategy over the period 2007-2013, on 17 December 2007 the Council adopted conclusions on the strategy, inviting the Commission to present an action plan. This action plan was adopted by the Commission on 10 September and it is on the basis of this document that the French Presidency is determined to continue working. We would particularly like to strengthen Community procedures for epizootic control, both in the Community and regarding imports, and to review legislation on biosafety and compensation.
(GA) Mr President, when we speak of agriculture we speak of food. It is my understanding that the Commission recommended that the European Union have a policy on food labelling where foods of European origin would be clearly indicated on our supermarket shelves - I make this remark especially in reference to meat. It has been said, however, that the Council will not accept this policy. I would like to inquire of the President-in-Office of the Council why that is?
Listen, I share the concerns of Mr Higgins, so I am going to see what the Council is prepared to accept. What seems very clear, Mr Higgins, is that, as holders of the Presidency, we share your concerns regarding guaranteeing food safety for citizens and ensuring the traceability of foodstuffs. It is therefore crucial that we satisfy the demand for food quality and diversity. Consumers are going to be even more critical when it comes to food safety. We will ensure that we improve consumer information on the public health issues linked with a balanced diet and the origin and quality of products.
You should know that this is one of the Presidency's concerns, and that during the various summit meetings we will try to ensure that concrete expression is given to this objective, which is important to us all, Mr Higgins.
Questions Nos 8 and 9 were not deemed admissible.
Subject: Irish rejection of the Lisbon Treaty
Does the rejection by the Irish electorate of the Lisbon Reform Treaty have implications for EU enlargement and will the Council spell out precisely what these implications are?
Mr President, Mr Higgins, as you know, the European Council has acknowledged the results of the Irish referendum on the Treaty of Lisbon. It has also acknowledged that the ratification process is ongoing and has issued an explicit reminder that the aim of the Lisbon Treaty is to help the enlarged Union act more efficiently and more democratically. Heads of State or Government will address this issue at the October Council. We must all reflect on the consequences of the current institutional situation for all policies, including enlargement, and on the institutions themselves. The Treaty of Nice, in political terms, was designed for a Europe of 27 members.
However, what I want to be clear about is that during its Presidency, France has acted impartially in continuing the negotiations under way with Croatia and Turkey, in view of the progress made by the candidate countries in satisfying their obligations.
With regard to Croatia, 21 of the 35 chapters are still open, while 3 have been provisionally closed. Two intergovernmental conferences are planned under the French Presidency. We have already opened the chapter on the free movement of goods.
In terms of Turkey, we had a troika last week during the meeting of EU foreign ministers. At the present time 8 of the 35 chapters are open, 1 chapter has been provisionally closed, and if the conditions are met, we hope to be able to open 2 or 3 more chapters with Turkey by the end of the year.
Minister, is it not clear that, by 31 December, all 26 Member States except Ireland will have adopted the Lisbon Treaty, and that there is no question of renegotiation? You cannot go back to the text.
But, apart from Ireland and Lisbon, you take France and the Netherlands in relation to the Constitution: we have a major problem in that there is a huge disconnect between the ordinary citizen and the European project.
Would the Minister consider that an idea would be for us to have a Europe Day - not just a Schuman Day, where we just have Brussels and Belgium closed - a Europe Day, a public holiday, where all the citizens of Europe, in all the 27 Member States, would collectively celebrate our common European citizenship and identity?
I understand that the Council has been supplied with the results of a survey carried out by the Irish Government. Can I just say that I think that this sort of window dressing is what got us where we are. They did not survey the 47% who voted 'yes'. The reason that the referendum was not carried in Ireland was a failure of leadership, and secondly because - leaving aside the original vote on the Treaty of Rome - we went to the people six times in referendum: in the Single European Act, Amsterdam, Maastricht, twice on the Nice Treaty, and then on Lisbon. And then we hand the people an entire Treaty and say: what do you think of that? Was it not a recipe for disaster, when there was no leadership? The question is: will there be leadership now?
I would like to ask the President-in-Office if he would indicate what the implications will be if Ireland does not ratify either now, or if it continues to vote 'no' in the future. Give us an indication of where Europe is going.
Mr Higgins and Mr Mitchell have raised important questions. I will leave Mr Mitchell to answer for his comments. Personally I cannot comment on his remarks, and he will understand this, in view of my responsibilities before this Assembly.
There are numerous causes. I believe that the report that was produced after the Irish voted 'no' to the referendum highlights a number of issues: it raises questions of leadership, thematic questions, and highlights the lack of understanding of what the Lisbon Treaty actually is. The French Presidency will do its utmost to find a solution to this major institutional problem. We need the Lisbon Treaty and, in agreement with our Irish friends, we will look at all possible options from now until the end of the French Presidency.
To answer Mr Higgins, I think he is right. There is no doubt that the referendums have shown that there is a disconnect between the European project and public opinion. This is why we need to look at what the fundamental issues are, as well as examine the communication issues. This morning the Commission, representatives from your Assembly - Vice-President Vidal-Quadras and the committee chairman Mr Leinen - and I tried to define an interinstitutional architecture, a political declaration aimed at improving communication between the three institutions. For the Council - and I speak objectively here - this has required effort and has not been particularly easy.
As for your suggestion, I can only speak personally, but I must say that the idea of a 'Europe Day' celebrated across Europe seems to me effectively to be a symbol of more shared citizenship, of a Europe that is better understood. However, this is an idea that you and I and the most ardent Europe supporters must promote. Personally, though, I think it is a good idea.
(FR) Thank you for clarifying these matters. I would also like you to clarify a more specific point. We have talked at length about Ireland, but four other Member States have still not ratified the Treaty, as you know: Poland, the Czech Republic, Sweden - we do not even know what stage Sweden is at with the ratification process - and Germany. In terms of the latter, I would like to remind you that everything hangs on a ruling by the Karlsruhe Constitutional Court. The president of the court has said that she does not intend to hurry and will not decide until early next year.
Consequently, I would be grateful if you could also explain the next steps to us. I thought that this Treaty, which was signed in December last year, had to come into force in a few months' time. Where exactly are we with this?
I have always agreed with the strict assessments of Mr Coûteaux. We have intellectual differences, which is not surprising, but I recognise that his assessments are thorough.
What I wanted to make very clear is that we need to treat Germany as a separate case. We will see what happens, but I am not overly concerned, with all due respect for the Constitutional Court of Karlsruhe. I do not have any further information on this subject. With regard to Poland, we are in contact with the Polish authorities. There is also cohabitation in Poland, although I believe that the Polish Government is committed to the ratification of the Lisbon Treaty. As for Sweden, there is nothing to suggest that the process will be blocked. I believe that ratification will take place in November. With regard to the Czech Republic, as you know, we need to wait for the court's decision. Senate elections are currently taking place and an important conference of the majority party will take place in early December. This seems to me to be the most likely scenario.
I do not share the deduction made by Mr Coûteaux; I do not share his pessimism. There is no doubt that this will take time and that we need to give it time, but political will must be allowed to speak and the French Presidency, for its part, has decided to show voluntarism in this respect.
Subject: Iran and the development of a nuclear capacity
Will the Council comment on its position towards Iran and the potential nuclear threat it represents since it decided to abandon the containment and surveillance measures of the 1997 Additional Protocol of the International Atomic Energy Agency limiting the intrusive powers of the inspectors and putting a halt to snap inspections?
Mr President, to answer Mr Mitchell on this serious issue, the EU still has serious concerns over Iran's nuclear programme and the country's lack of interest in responding fully to the concerns raised by the possible military dimension of this programme. In December 2007 the European Council declared that it would be unacceptable for Iran to have a nuclear military capability.
In this respect, the Council has on numerous occasions condemned the fact that Iran has not fulfilled its international obligations, which are laid down in Resolutions 1696, 1737, 1747 and 1803 of the United Nations Security Council, specifically the obligation to suspend all activity linked to uranium enrichment, which is crucial if we are to have the necessary framework to begin negotiations and move towards a long-term solution.
The EU has always supported Iran's right to the peaceful use of nuclear energy, and if Iran wants to rebuild the confidence of the international community in the peaceful nature of its nuclear programme, it must suspend sensitive activities involving the nuclear fuel cycle. The proposals made by Mr Solana in June 2006, repeated in June 2008 on behalf of the six most closely involved countries, still apply and must be used to break the current deadlock.
The EU strongly regrets the fact that Iran suspended the provisional application of the Additional Protocol in February 2006. As a result of this - as underlined by the Director General of the International Atomic Energy Agency (IAEA) - the IAEA knows less about certain aspects of the Iranian nuclear programme.
In addition, as we were recently reminded once again by the Director General of the IAEA in his report of 15 September, Iran is still refusing to answer specific questions that the IAEA has put to it about activities linked to the design and production of nuclear weapons. As the IAEA Director General said - and I cannot draw a different conclusion - this situation is a source of grave concern for the EU and the international community.
I thank the Minister for his reply. I would like to ask the Minister - since this is clearly of grave concern to the international community and to the European Union - the following question. Sanctions, to date, have not worked. We do not want to get to the stage where military intervention is necessary, so can the Minister tell this House what other sanctions or what other plans the Council has to be proactive to try to bring the Iranian administration to its senses? Are there alternative sanctions? Do you have a list of alternative sanctions, and what are the future steps to be taken? At times it is very hard to see in this game of cat and mouse just who is the cat and who is the mouse.
We have not reached the point of military action. I am saying this again here very clearly. The six countries have confirmed their support for the dual approach, which must combine dialogue and sanctions in order to reach a negotiated solution that satisfies the concerns of the international community. As far as sanctions go, these vary in nature. They must be targeted and must include the economic and financial sector.
Subject: European agreement on migration and asylum arrangements
The formulation of a European agreement on migration and asylum arrangements proposed by the French Presidency seeks to achieve an active political commitment on the part of the EU and the Member States concerning common principles for the formulation of migration policies in a spirit of solidarity and responsibility.
In this connection, what binding agreements with countries situated on the EU's borders and in particular applicant countries (Turkey, Croatia, FYROM) concerning immigrants from third countries does the Council intend to propose with a view to making Europe an area of security, justice and freedom?
What I wanted to say is that the most effective weapon that we have in the fight against illegal immigration is the readmission agreements with third countries that share borders with the EU.
The Community has signed agreements with 11 third countries. This is the case with the former Yugoslav Republic of Macedonia, where the agreement came into force on 1 January 2008. All of these agreements contain provisions relating to third-country nationals in transit through the territory. With regard to Turkey, formal negotiations began in 2005. For Croatia, there is no mandate for negotiating a readmission agreement and the Council wanted there to be swift progress in the negotiations for this country.
The agreement that will be discussed and, we hope, ratified by the European Council on 15 October will cast the political spotlight on the importance of readmission agreements in the fight against illegal immigration.
(FR) I would just like to thank the President-in-Office for his answer. Mrs Panayotopoulos offers her apologies because she had to leave owing to a prior engagement. She asked me to thank you for your answer, President-in-Office.
Subject: Reform of French public-sector television
French President Nicolas Sarkozy has undertaken to implement a major reform of public-sector television in France. The reform, which would bring to an end all commercial advertising, is facing major resistance from workers in the sector and, in a broader context, from public opinion, with fears that public-service television would soon cease to exist as it would not be able to compete with private channels if it no longer received income from advertisements. From here it is but a short step to believing, as many people do, that France has decided to kill off public-sector television to the benefit of the private sector, which stands to gain much from the procedure.
Is this an isolated case, or is the initiative likely to spread to all Member States? I would also like to know the Council's position on this issue and whether this kind of reform conforms to European legislation?
Mr President, it is a pleasure. Thank you for this final question, which is a joy to receive. I will of course answer as representative of the Council Presidency and it will come as no surprise to Mr Hutchinson - we know each other well - when I say that funding for state television comes under the remit of the Member States, that the Protocol annexed to the Treaty on European Union on state broadcasting in Member States is unequivocal and that therefore it is up to each Member State to decide how state television companies are funded. This is what I wanted to say to Mr Hutchinson.
(FR) Minister, thank you for your answer. This is what I thought you would say. I would simply like to say that I am one of those non-French French-speakers - and there are many of us out there - who are devoted viewers and listeners of French state television and radio stations, and that we are concerned about the future of state television and radio stations following the decisions taken by the French Government and announced by its President, who, by chance, also happens to be the current President of the European Council.
I would also like to say that Mrs Reding, Commissioner for Information Society and Media, to whom I put the same question in a recent interview, admitted that she had not been convinced by the French President's proposed reforms unveiled in January. She also lamented the President's decision to tax Internet service providers to finance state television. I would like to know where you stand on this.
First of all, in my own country, as far as I know, different political parties, regardless of their sympathies, asked that there be an end to the ratings tyranny and the way in which this threatens quality and multicultural programming. This much I do know. Secondly, you have singled out the reform of existing advertising resources and public funding. Funding should continue to meet the needs of the public service and we should have sufficient funding to cover these needs. This is a fact and is not disputed. Thirdly, as usual, France has no intention of imposing any particular model and, as I said, this remains the preserve of each Member State. Having said that, everyone here is keen to see that a high-quality public audiovisual service is maintained.
That concludes Question Time.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
(The sitting was suspended at 7.05 p.m. and resumed at 9 p.m.)